   Case 16-35832        Doc 55     Filed 03/02/21 Entered 03/02/21 10:56:24            Desc Main
                                     Document     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  IN RE:
                                                            CASE NO. 16-35832
   Javier Mendez
                                                            CHAPTER: 13
                  Debtor.
                                                            JUDGE: Janet S. Baer

        CONSENT ORDER ON MOTION FOR RELIEF FROM AUTOMATIC STAY

        1. The above-styled Motion having been scheduled for a hearing before the Court on

            Deutsche Bank National Trust Company, as Trustee, in trust for the registered certificate

            holders of First Franklin Mortgage Loan Trust 2006-FF5, Mortgage Pass-Through

            Certificates, Series 2006-FF5’s Notice of Motion and Motion for Relief from Stay on

            2/5/2021, with Notice to each of the above-captioned parties in interest, and it appearing

            to the Court that the parties consent hereto:

        2. FURTHER IT IS HEREBY ORDERED that the Motion for Relief from Stay is denied,

            as the parties herein agree that the interest of Movant is adequately protected by payment

            and performance as more particularly set forth hereinafter.

        3. FURTHER ORDERED that as of 2/1/2021, the post-petition arrearage is as follows,

            pursuant to the terms of the Note, as set forth in the chart below:

Number       From       To          Monthly       Monthly       Monthly                Total of
of Missed                           Missed        Missed        Payment                Monthly
Payments                            Principal     Escrow (if    Amount                 Payments
                                    and           applicable)                          Missed
                                    Interest
    1        1/1/2021 1/1/2021        $739.50       $401.01         $1,140.51           $1,140.51
    1        2/1/2021 2/1/2021        $739.41       $474.16         $1,213.57           $1,213.57
Less post-petition partial payments (suspense balance):      ($21.41)


                                                        Total: $2,332.67

 9/20
                                                                                    BKAO001.N002
 Case 16-35832        Doc 55     Filed 03/02/21 Entered 03/02/21 10:56:24           Desc Main
                                   Document     Page 2 of 3



       4. This arrearage shall be paid as follows:

       Debtor is ordered to make the following payments to cure the post-petition arrearage and

       other amounts owing set forth in paragraph 3:



                       Month Stipulation             Monthly Stipulation
                        payment due                   Payment Amount

                            3/1/2021                      $388.78
                            4/1/2021                      $388.78
                            5/1/2021                      $388.78
                            6/1/2021                      $388.78
                            7/1/2021                      $388.78
                            8/1/2021                      $388.77


       5. Regular payments in the amount of $1,213.57 to be paid on or before 3/1/2021 and any

          additional amount as required or allowed by the Note and Security Instrument.

          Payments should be sent to: Select Portfolio Servicing, Inc. Attn: Remittance Processing

          P.O. Box 65450 Salt Lake City, UT 84165-0450.

       6. FURTHER ORDERED that should Debtor(s) default in payment of any sum specified

          herein, or two or more regular monthly Mortgage payments when they come due

          according to Movant’s Loan Documents, for the life of the bankruptcy then upon notice

          of default sent by first class mail to Debtor(s), attorney for Debtor(s) and the Trustee,

          and failure of Debtor(s) to cure such default within 14 days from the date of receipt of

          such notice, Movant may file a Notice of Termination of Stay with service upon

          Debtor(s), attorney for Debtor(s) and the Trustee, and the Court may enter an Order

          releasing Movant from the automatic stay, without further notice or hearing.




9/20
                                                                                 BKAO001.N002
 Case 16-35832       Doc 55     Filed 03/02/21 Entered 03/02/21 10:56:24           Desc Main
                                  Document     Page 3 of 3



       7. FURTHER ORDERED that in the event relief from the automatic stay is later granted,

          the Trustee shall cease funding any balance of Movant’s claim, and the provisions of

          Fed. R. Bank. P. 4001(a)(3) may be waived.

       8. FURTHER ORDERED that upon completion of any foreclosure sale, any funds in

          excess of the amount due to Movant and to any subordinate lienholder(s) properly

          entitled to receive proceeds under applicable State Law that would otherwise be payable

          to the Debtor(s), shall be payable to the Trustee by the entity receiving the funds from

          the foreclosure sale for the benefit of the Estate while the Debtor(s) remains in

          bankruptcy.


                                                 ENTERED:
           DATE: March 2, 2021

                                                 _______________________
                                                 JUDGE
CONSENTED TO BY:
 /s/_Matthew C. Abad_______                      /s/ Michelle E. Mandroiu
 Attorney for Movant                             Attorney for Debtor
 Matthew C. Abad ARDC# 6257858                   Michelle E. Mandroiu
 Kluever Law Group, LLC                          Cutler & Associates, Ltd.
 225 W. Washington St., Suite 1550               4131 Main St.
 Chicago, IL 60606                               Skokie IL 60076
 (312) 236-0077                                  847-673-8600 Office
 mabad@klueverlawgroup.com                       michelle@cutlerltd.com




9/20
                                                                                BKAO001.N002
